DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Kim ‘814 in view of Lee and further in view of Kim ‘818, discloses many elements of the claim as discussed in the Office Action mailed 30 September 2021. But Kim ‘814 in view of Lee and further in view of Kim ‘818 does not teach or suggest wherein the at least one bridge pattern is not disposed in the portion of the black strip area that is located between the adjacent subpixels electrically connected by the at least one bridge pattern. It should be noted that the teaching of Lee is fairly close to this – see Fig. 2. The non-transparent bridge pattern 24 certainly does not meet this as it clearly crosses the black strip area between the subpixels. The transparent bridge pattern 34 is much closer but nonetheless is appears to be both wider and longer than the subpixel in the figure and therefore it at least partially overlaps the black strip area. Therefore the combination of subject matter as a whole renders the claim allowable over the prior art of record.
Regarding claims 2-10:
Claims 2-5 are dependent on claim 1; claim 6 contains similar language; claims 7-10 are dependent on claim 6.
Regarding claim 11:

Claim 11
Heo
A touch display device, comprising: 
Abstract
a display panel including:
Fig. 2
an open area of a subpixel configured to emit light;
Fig. 12E: for example, P2
a single first color filter disposed on the open area, the open area configured to emit a first color light based on the single first color filter;
Fig. 12E: color filter 312
a black strip area adjacent to the open area;
Between P2 and P3, for example
a plurality of color filters overlapped with each other in the black strip area, the plurality of color filters including a second color filter for emitting a second color light and a third color filter for emitting a third color light, the black strip area blocking light emission at least partially due to the overlapping of the plurality of color filters including the second color filter and the third color filter but not the first color filter;
As seen in the figure, color filter 312 and color filter 313 are overlapped in the black strip area – however color filter 312 is the “first color filter” so in Heo it is the first and second that are overlapped and not the second and third.
a color filter overlapping area where the first, second, and third color filters overlap with each 


e.g., paragraph 56
a planarization layer on the plurality of touch lines, the planarization layer having a first thickness at the black strip area, a second thickness at the color filter overlapping area, and a third thickness at the open area;
Fig. 12E: 320
a plurality of touch electrodes disposed on the planarization layer and separated from each other; and
The touch lines are TE and RE are actually below the planarization instead of “disposed on” it.
at least one bridge pattern electrically connected to touch electrodes disposed in adjacent subpixels in the open area, among the plurality of touch electrodes,
Fig. 12E: BE
wherein the third thickness is greater than the second thickness.
As can be seen in the figure.


	So although Heo discloses at least part of almost every element of the claim, a few details are different, and in particular the position of the various stacks of the color filters, and therefore the total combination of subject matter in the claim renders it allowable over the prior art of record.

	They are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694